259 F.2d 811
104 U.S.App.D.C. 81
Mary Hill VALONE, Appellant,v.John A. JONES, Appellee.
No. 14388.
United States Court of Appeals District of Columbia Circuit.
Argued Sept. 26, 1958.Decided Oct. 2, 1958.

Mr. Richard L. Merrick, Washington, D.C., for appellant.
Mr. H. Mason Welch, Washington, D.C., with whom Messrs. J. Harry Welch, J. Joseph Barse, Arthur V. Butler, and Walter J. Murphy, Jr., Washington, D.C., were on the brief, for appellee.
Before EDGERTON, Chief Judge, and WILBUR K. MILLER and DANAHER, Circuit Judges.
PER CURIAM.


1
The plaintiff in a negligence case appeals from a judgment for the defendant based on a directed verdict.  We find no error.


2
Affirmed.